MORAN, Chief Judge.
THIS CAUSE comes before this Court on the Motion to Reconsider of Third-Party Defendant, Harriman Mortgage Investors, Inc., and the Motion for Reconsideration of Defendant, Title Insurance Company of Minnesota;
The Court having heretofore found and considered:
(1) This Court entered its Memorandum and Order on January 14, 1987 granting Plaintiffs’ Motion for Summary Judgment as to Defendant’s liability on Count I only, and denying Plaintiffs’ Motion as to damages on Count I and denying Plaintiffs’ Motion in all other respects;
(2) The January 14, 1987 Memorandum and Order denied the Summary Judgment motions of defendant, Title Insurance Company of Minnesota and of Third-Party Defendant, Harriman Mortgage Investors, Inc.;
(3) Third-Party Defendant, Harriman Mortgage Investors, Inc., filed a Motion to Reconsider and a supporting Memorandum, and Defendant, Title Insurance Company of Minnesota, filed a Motion for Reconsideration and supporting Memorandum;
(4) The above-described Motions and Memoranda raise numerous material matters not previously considered by this Court;
(5) The Court, not yet having ruled on said pending Motions, now deems it appropriate to vacate the Memorandum and Order entered on January 14, 1987.
IT IS THEREFORE ORDERED:
This Court’s Memorandum and Order entered on January 14, 1987 is hereby vacated, and, having been vacated, has no prece-dential value. Cohen v. Illinois Institute of Technology, 524 F.2d 818, 829-30 n. 33 (7th Cir.1975), cert. denied, 425 U.S. 943, 96 S.Ct. 1683, 48 L.Ed.2d 187 (1976); Gilmore Steel Corporation v. United States, 585 F.Supp. 670, 674 n. 3 (C.I.T.1984).